                        4:16-cr-40044-JES-JEH # 69            Page 1 of 6
                                                                                                       E-FILED
                                                                       Tuesday, 02 March, 2021 11:07:39 AM
                                                                              Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                ROCK ISLAND DIVISION


CODY EUGENE TURNER,                   )
                                      )
                Petitioner-Defendant, )
                                      )
          v.                          )              Case Nos. 16-cr-40044-1-JES
                                      )                        20-cv-4184-JES
UNITED STATES OF AMERICA,             )
                                      )
                Respondent-Plaintiff. )


                                    ORDER AND OPINION

JAMES E. SHADID, U.S. District Judge:

       Before the Court is Petitioner-Defendant Cody Eugene Turner’s Motion to Vacate, Set

Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255 (d/e 49). Turner alleges that his

conviction for being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1) is

invalid in light of the Supreme Court’s decision in Rehaif v. United States, 139 S. Ct. 2191

(2019). For the reasons below, the Court DISMISSES the § 2255 Motion as untimely and

DECLINES to issue a Certificate of Appealability.

                                       I. BACKGROUND

       In July 2016, a grand jury in the District Court for the Central District of Illinois charged

Turner with being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g). See

Indictment (d/e 1). Turner pled guilty in January 2017, without a plea agreement. At a

sentencing hearing on May 23, 2017, this Court sentenced Turner to 110 months’ imprisonment.

Judgment (d/e 35). Turner did not appeal.




                                            Page 1 of 6
                         4:16-cr-40044-JES-JEH # 69           Page 2 of 6




       On November 8, 2019, Turner filed a Petition for Writ of Habeas Corpus pursuant to 28

U.S.C. § 2241. See Turner v. Entzel, Case No. 19-1363 (C.D. Ill.), Petition (d/e 1). He argued

that he is actually innocent of the § 922(g) conviction in light of Rehaif v. United States, 139

S.Ct. 2191 (2019). Id. Upon receiving the Petition, the Court noted that Turner had not

previously filed a § 2255 motion and granted Turner the opportunity to recharacterize his petition

as a Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255. The Court also

directed the clerk to send him a blank copy of a § 2255 form motion. Turner opted to pay the

filing fee and not recharacterize his petition. The Court summarily dismissed his petition on

November 27, 2019, finding that his claims could not be brought in a § 2241 petition pursuant to

28 U.S.C. § 2255(e) because any permissible Rehaif claims could still be raised in a § 2255

motion. Case No. 19-1363, Order (d/e 3).

       Despite the clear guidance by this Court that his Rehaif claim should be brought in a

§ 2255 motion, Turner next attempted to bring his Rehaif claim in a motion pursuant to Rule

60(b)(5) (d/e 46) on February 26, 2020. The Court denied the motion the same day and referred

Turner back to the Order in his § 2241 case.

       Then, on August 28, 2020, the Court received this Motion to Vacate, Set Aside, or

Correct Sentence pursuant to 28 U.S.C. § 2255 (d/e 49), which was dated August 26, 2020. As

in his § 2241 Petition and his Rule 60(b)(5) motion, Turner argues that he is actually innocent of

the § 922(g) conviction in light of Rehaif v. United States, 139 S.Ct. 2191 (2019). After being

ordered to respond, the Government filed its response and motion to dismiss the § 2255 motion

(d/e 59) on November 6, 2020. The Government argues that Turner’s Motion should be

dismissed as untimely, is procedurally defaulted, and is without merit. Turner filed his reply (d/e

68) on February 24, 2021.



                                            Page 2 of 6
                         4:16-cr-40044-JES-JEH # 69          Page 3 of 6




                                       II. DISCUSSION

       A one-year period of limitation applies to § 2255 petitions. 28 U.S.C. § 2255(f). The

one-year period begins to run from the latest of:

       (1) the date on which the judgment of conviction becomes final;

       (2) the date on which the impediment to making a motion created by
       governmental action in violation of the Constitution or laws of the United States
       is removed, if the movant was prevented from making a motion by such
       governmental action;

       (3) the date on which the right asserted was initially recognized by the Supreme
       Court, if that right has been newly recognized by the Supreme Court and made
       retroactively applicable to cases on collateral review; or

       (4) the date on which the facts supporting the claim or claims presented could
       have been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f)(1)-(4). The timeliness of each claim must be considered independently.

Davis v. United States, 817 F.3d 319, 327 (7th Cir. 2016).

       Here, Turner’s claim is not timely under § 2255(f)(1). His judgment of conviction

became final in 2017 and he did not file this motion until August 2020. Nor does Turner rely on

facts that were not reasonably able to be discovered with reasonable diligence at the time of his

conviction ((§ 2255(f)(4), nor assert claims that the Government impeded him from making a

motion (§ 2255(f)(2)).

       However, Turner’s claim is based on a recent Supreme Court decision, Rehaif, which was

decided on June 21, 2019. As the Government notes, Rehaif qualifies as a right that has been

newly recognized by the Supreme Court and made retroactive to cases on collateral review for

purposes of § 2255(f)(3). So, Turner had one year from the date of the Rehaif decision to file his

motion, or until June 21, 2020. Dodd v. United States, 545 US 353, 357 (2005) (“[T]he one year

limitation period for filing motion to vacate based on right that was newly recognized by the



                                           Page 3 of 6
                         4:16-cr-40044-JES-JEH # 69            Page 4 of 6




Supreme Court ran from the date on which the Supreme Court initially recognized the right

asserted, not from the date on which the right asserted was made retroactively applicable”).

Turner fell short of this deadline by two months when did not file his motion until August 28,

2020.

        Nonetheless, Turner argues that he qualifies for equitable tolling. In exceptional

circumstances, a court may find equitable tolling appropriate and deem an untimely § 2255

motion as timely. “Equitable tolling is a remedy reserved for ‘[e]xtraordinary circumstances far

beyond the litigant’s control [that] ... prevented timely filing.’” Nolan v. United States, 358 F.3d

480, 484 (7th Cir. 2004) (quoting Modrowski v. Mote, 322 F.3d 965, 967 (7th Cir. 2003), United

States v. Marcello, 212 F.3d 1005, 1010 (7th Cir. 2000)). The Supreme Court has held equitable

tolling is only available if the petitioner “shows ‘(1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in his way’ and prevented timely

filing.” Holland v. Florida, 560 U.S. 631, 649, 130 S. Ct. 2549, 2562 (2010) (quoting Pace v.

Diguglielmo, 544 U.S. 408, 418, 125 S. Ct. 1807 (2005). The petitioner seeking the tolling has

the burden of demonstrating both elements of the Holland test. Carpenter v. Douma, 840 F.3d

867, 870 (7th Cir. 2016) (citing Williams v. Buss, 538 F.3d 683, 685 (7th Cir. 2008). And, if

either element is not met, the petitioner is not entitled to equitable tolling. Menominee Indian

Tribe of Wisconsin v. United States, 136 S. Ct. 750, 755-56 (2016).

        Here, Turner argues that he was unable to file a timely § 2255 motion because his access

to his legal materials and the library has been severely restricted during the COVID-19

pandemic. The COVID-19 pandemic and the preventive measures and restrictions put in place

to limit the virus’ spread may be extraordinary circumstances and, in some cases, may warrant

equitable tolling. Here, however, Turner has not shown that the COVID-19 pandemic and the



                                            Page 4 of 6
                         4:16-cr-40044-JES-JEH # 69            Page 5 of 6




restricted access to legal materials prevented Turner from timely filing his motion. COVID-19

lockdowns and related restrictions did not begin until March 2020. By this time Turner was well

aware of his Rehaif claim, as he had already asserted it in both a § 2241 Petition and a Rule 60

motion in his criminal case. Turner had been told on both occasions that his only option for

pursing his Rehaif claim was by way of a § 2255 motion. He had been sent a blank § 2255 form

motion, which provides the exact text of the AEDPA statute of limitations on page 12 of the

form. Long before any COVID-19 lockdowns would have been in place, Turner already had all

the information he needed to pursue his Rehaif claim and file his motion within the statute of

limitations. If Turner had been diligently pursing his claim, he would have filed his § 2255

earlier—as this Court invited him to do on multiple occasions. On this record, the Court cannot

find that Turner has met either of the elements for equitable tolling and must dismiss his motion

as untimely.

                         III. CERTIFICATE OF APPEALABILITY

       If Petitioner seeks to appeal this decision, he must first obtain a certificate of

appealability. See 28 U.S.C. § 2253(c) (providing that an appeal may not be taken to the court of

appeals from the final order in a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability). A certificate of appealability may issue only if Petitioner has made a

“substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where a

claim is resolved on procedural grounds, as it was here, a certificate of appealability should issue

only if reasonable jurists could disagree about the merits of the underlying constitutional

claim and about whether the procedural ruling was correct. Flores-Ramirez v. Foster, 811 F.3d

861, 865 (7th Cir. 2016) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Here, the Court

does not find that reasonable jurists could disagree about whether the Court’s procedural rulings



                                            Page 5 of 6
                        4:16-cr-40044-JES-JEH # 69           Page 6 of 6




were correct. Accordingly, the Court declines to issue a certificate of appealability.

                                      IV. CONCLUSION

       For the reasons stated, Petitioner Cody Eugene Turner’s Motion to Vacate, Set Aside or

Correct Sentence Under 28 U.S.C. § 2255 (d/e 49) is DISMISSED as untimely. The Court

DECLINES to issue a certificate of appealability.

       The Clerk is directed to enter judgment and close the accompanying civil case, No. 20-

cv-4184.

Signed on this 2nd day of March 2021.

                                              /s/ James E. Shadid
                                              James E. Shadid
                                              United States District Judge




                                           Page 6 of 6
